Title: James Sloan to Thomas Jefferson, 29 May 1818
From: Sloan, James
To: Jefferson, Thomas


          
            Baltimore,
May, 29 1818.
          
          Permit me, sir, to present you a copy of, “Rambles in Italy,” as a  sincere though slight acknowledgement of the pleasure, and instruction I have derived from your Notes on Virginia, and as a testimony of my admiration, of your talent and accomplishment
          
            I have the honour to remain with much respect yours
            Jas Sloan junr
          
        